DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 22 February 2021 is acknowledged. Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement filed 22 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but only pages 1-50 of foreign patent document 8 have been considered because a copy of only pages 1-50 of WO 2015/094576 A2 (not WO 2015/094576 A3) has been submitted.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following subject matter must be shown or the features canceled from the claims:
"the display unit being part of the measurement apparatus, the measurement apparatus being part of the measuring cell (108)" (claim 12), 
"the display unit being part of the measurement apparatus, the measurement apparatus being part of the measuring cell (108)" (claim 14), and
"the measurement apparatus being part of the measuring cell (108)" (claim 15)


No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The specification refers to "counter electrode 120" ([0156] of published application), while elsewhere the reference numeral "120" refers to the working electrode.  
Appropriate correction is required.

Claim Objections
Claims 1, 2, 4, 9, and 11-15 are objected to because of the following informalities: 
Regarding claims 1, 4, and 11, the limitation "the measurement cycle" must be changed to the electrochemiluminescence measurement cycle".
Claim 1 recites the limitation "if the comparison results that a deviation between the first EIS and the second EIS is exceeding a predefined threshold" in step d. This limitation is unwieldly, if not grammatically incorrect. At a minimum, the limitation "is exceeding" should be results in a deviation between the first EIS and the second EIS that exceeds a predefined threshold". Claims 2, 9, and 11 recite analogous limitations.
Regarding claims 2, 4, and 11-15, hyphens (or another an equivalent symbol) should not be used as bullet points. If helpful or if required for clarity, parenthetical numerals or parenthetical letters can be used in the claims. As set forth in MPEP 608.01(m) and 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. This requirement implies that the claim must be intelligible and clear with line indentation, without reliance upon non-sentence-based conventions, such as bullet points.
Claim 2 recites the limitation "wherein in case the indication indicates…the method further comprises…" This limitation is unwieldly, if not grammatically incorrect, and is interpreted as a contingent limitation. The following construction is suggested: "wherein if the indication indicates…the method further comprises…"
Regarding claims 2, 12, 14, and 15, the limitation "the apparatus" must be changed to "the measurement apparatus".
Regarding claim 2, the conjunction "and" is needed after the conditional step of "initiate the countermeasure."
Claim 4 recites the limitation "wherein in case the liquid sample contains the analyte, the analyte is being contained". This limitation is unwieldly, if not grammatically incorrect, and is interpreted as a contingent limitation. The following construction is suggested: "wherein if the liquid sample contains the analyte, the analyte is contained".
Regarding claim 4, the limitation "the microparticles" must be changed to "the magnetic microparticles".
Regarding claim 5, the limitation "the pulses" must be changed to "the potential pulses".
Claim 9 recites the limitation "if both comparisons result that a deviation between the first EIS and the second EIS is exceeding the threshold…" This limitation is unwieldly, if not grammatically incorrect.
Claim 10 recites the limitation "the indication of a measurement state being positive in case the comparison results that a deviation between the compared EIS is within the predefined threshold and the indication of a measurement state being negative in case the comparison results that a deviation between compared EIS is outside the predefined threshold." This limitation is unwieldly, if not grammatically incorrect.
Claim 11 recites the limitation "if the comparison results that a deviation between the first EIS and the third EIS obtained at the fifth point is exceeding a predefined threshold." This limitation is unwieldly, if not grammatically incorrect.
Regarding claims 12-16, the limitations "wherein in case" and "in case" are unwieldly, if not grammatically incorrect, as set forth above regarding the preceding claims.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites step a. and step b. of "carrying out the [electrochemiluminescence] measurement cycle." For purposes of evaluating the prior art and for evaluating compliance with 35 USC 101, the recited steps of carrying out the electrochemiluminescence measurement cycle are interpreted as requiring electrochemiluminescence measurement.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “step,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient acts to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the following limitations in claim 4:
phase for conditioning of the working electrode (120) without the liquid sample, 
a second phase for provision of the liquid sample to the measuring cell (108) and capturing of magnetic microparticles, said liquid sample comprising a marking substance capable of effecting an electrochemiluminescence reaction measured with the electrochemiluminescence measurement, said complex further being bound to the magnetic microparticles, wherein in case the liquid sample contains the analyte, the analyte is being contained in the liquid sample as a complex, said complex comprising the marking substance, said capturing comprising attracting the microparticles by a magnetic field thereby depositing the microparticles on the surface of said working electrode (120), 
a third phase for washing of the measuring cell (108) after the capturing and before the electrochemiluminescence measurement, said third phase being adapted to remove unbound complexes and non-deposited microparticles from the measuring cell (108), 
a fourth phase for performing the electrochemiluminescence measurement on the sample, and/or 
a fifth phase for cleaning of the measuring cell (108) with the working electrode (120) with a cleaning solution.

The terms "phase for" and "phase being adapted to" are interpreted as a generic placeholder equivalent to "step for." This interpretation 35 U.S.C. 112(f) is made because the recited functional language is a mere purpose of the phases. For example, the limitation "a first phase for conditioning…" recites a purpose of conditioning but does not recite an act of conditioning. In contrast, the following limitation would not be interpreted under 35 U.S.C. 112(f): "a first phase comprising conditioning…"
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation "a working electrode (120) for detecting the analyte using an electrochemiluminescence measurement cycle." It is unclear what is meant by an electrode for detecting an analyte using an electrochemiluminescence measurement (cycle). The specification does not provide a special definition of "electrochemiluminescence." The plain meaning of electrochemiluminescence is interpreted as "electrogenerated chemiluminescence," which the IUPAC defines as "luminescence produced by electrode reactions" [see cited "electrogenerated chemiluminescence (ECL)" Gold Book definition]. This definition is consistent with the description of ECL assay techniques on page 1 of the instant specification. It is unclear how an electrode can be for detecting electrochemiluminescence, as opposed to being for generating electrochemiluminescence (ie., generating emission of radiation resulting from an electrode chemical reaction). How can an electrode detect luminescence? It is noted that the specification discloses that luminescence caused by application of the working electrode is measured by means of an optical sensor, such as a photomultiplier 126 ([0132] of published application). Accordingly, the optical sensor detects the analyte, not the working electrode.
Claim 1 recites the limitation "the liquid sample containing the analyte" in step b.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously introduces the limitation "a liquid sample void of the analyte."
Claim 1 recites the limitation "the result of the first EIS and the second EIS" in step c.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 recites the same limitation.
1 recites the limitation "if the comparison results that a deviation between the first EIS and the second EIS is exceeding a predefined threshold" in step d. The closest antecedent basis for the limitation "the comparison" is step c. of comparing the result of the first EIS and the second EIS. It is not implicit that step c. comprises an analysis of whether a deviation between the first EIS and the second EIS exceeds a predefined threshold. Accordingly, the limitation "the comparison" in step d. has insufficient antecedent basis.
Claim 2 recites the limitation "the comparison resulted." There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites the limitation "the comparison results", which uses the present tense, not the past tense.
Claim 2 recites the limitation "the measurement failure." There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations "the liquid sample," "said liquid sample," and "the sample." There is insufficient antecedent basis for these limitations because claim 1 recites both "a liquid sample void of the analyte" and "the liquid sample containing the analyte."
Claim 4 recites the limitation "the electrochemiluminescence measurement." There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "The method of claim 1, the [electrochemiluminescence] measurement cycle comprising one or more of the following: … a fourth phase for performing the electrochemiluminescence measurement on the sample, and/or a fifth phase…" Independent claim 1 recites step a. of "carrying out the [electrochemiluminescence] measurement cycle in a calibration process using a liquid sample void of the analyte" and step b. of "carrying out the [electrochemiluminescence] measurement cycle in an analysis process using the liquid sample containing the analyte." The claim 1 limitations of carrying out an electrochemiluminescence measurement cycle using a sample are interpreted as requiring electrochemiluminescence measurement. However, claim 4 explicitly sets forth that the electrochemiluminescence measurement cycle can comprise as few as one of the listed phases. It is unclear whether claim 4 redefines the electrochemiluminescence measurement cycle to optionally exclude electrochemiluminescence measurement. It is unclear how an electrochemiluminescence measurement cycle can optionally exclude electrochemiluminescence measurement.
Claim 4 recites the limitation "said complex further being bound to..." There is insufficient antecedent basis for either "said complex" or "further".
." There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "cleaning of the measuring cell (108) with the working electrode (120) with a cleaning solution." It is unclear whether this limitation requires cleaning of the working electrode (120) with a cleaning solution, or whether the limitation "the measuring cell (108) with the working electrode (120)" is merely a redundant re-wording of the claim 1 limitation that the measuring cell (108) comprises the working electrode (120).
Claim 4 recites the limitation "the subsequent run of the measurement cycle." There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitations "the conditioning," "the capturing," "the optional washing," "the electrochemiluminescence measurement," "the cleaning," "the performing of the EIS," "the EIS," and "the DC potential." There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation "the AC potential for performing of the EIS." There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the result [singular] of the first EIS and the second EIS comprising a respective response signal." The meaning of "respective" within this limitation is unclear.
Claim 9 recites the limitation "the predefined threshold [singular] being respectively defined for the admittance and the phase." The meaning of "respectively" within this limitation is unclear.
Claim 9 recites the limitations "the respective admittances," "the respective phases," "both comparisons," and "the threshold respectively predefined for the admittance and the phase." There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitations "the respective first EIS and second EIS," "the given points," "the selection," and "the countermeasures." There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitations "the at least two given points," "the fifth point," "the fifth point of the measurement cycle," "the result of the first EIS," "the result of the first EIS obtained for the fifth point," "the third EIS obtained at the fifth point," "the selection," and "the countermeasures." There is insufficient antecedent basis for these limitations in the claim.
 "comparing the result of the first EIS obtained for the fifth point and the third EIS." It is unclear what is being compared. Is (i) the result of the first EIS obtained for the fifth point being compared with (ii) the third EIS? What is meant by comparing a result to electrochemical impedance spectroscopy?
Claim 12 recites the limitations "the assay run indication [singular]," "the assay run indication obtained for the first, second or third point," "the first, second or third point," "the assay run indication obtained for the fifth point," "the fifth point," "the prepare run indication obtained for the fifth point," "the selected countermeasure [singular]," "the display unit," "the current cleaning solution," and "the cleaning." There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation "the measurement apparatus being part of the measuring cell (108)." This limitation is unclear in view of the specification and contradicts claim 2: "the measuring cell (108) being part of a measurement apparatus (100)." Claims 14 and 15 are indefinite for analogous reasons.
Claim 13 recites the limitations "the assay run indication [singular]," "the assay run indication obtained for the first, second or third point," "the first, second or third point," "the assay run indication obtained for the fifth point," "the fifth point," "the prepare run indication obtained for the fifth h point," "the fifth h point," "the selected countermeasure [singular]," "the display unit," and "the current liquid sample containing the analyte." There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitations "the complex," "the electrochemiluminescence reaction," "the assay run indication," "the assay run indication obtained for the first, second or third point," "the first, second or third point," "the assay run indication obtained for the second point," "the second point," "the selected countermeasure," "the display unit," "the components," "the apparatus," and "the countermeasure." There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation "providing a co-reactant solution to the measuring cell (108) which in combination with the complex permits for the electrochemiluminescence reaction." The meaning of "permits for" is unclear.
Claim 14 recites the limitation "wherein after completion of the countermeasure immediate subsequent repetition of steps b., c. and d." The meaning of this limitation is unclear.
obtained for the first, third or fifth point," "the first, third or fifth point," "the assay run indication obtained for the second point," "the second point," "the selected countermeasure," "the display unit," the components," "the apparatus," "the provision," and "the measurement apparatus." There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation "comparing said second EIS at the given point with a respective second EIS obtained for the same given point…" It is unclear what is meant by "respective" in this limitation.
Claim 16 recites the limitation "an n to last subsequent run of the electrochemiluminescence measurement cycle, n being a variable in between 1 and 1000." The meaning of an "n to last subsequent run" is unclear. If n is 3, what does a "3 to last subsequent run" mean? Does "three to last" mean "third-to-last"?
Claim 16 recites the limitations "the selected countermeasure," "the result of the second EIS obtained for the present," "the second EIS obtained for the present," and "the present," There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 16, it is unclear what is meant by "the present" or "obtained for the present."

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Dependent claim 4 recites the limitation "The method of claim 1, the [electrochemiluminescence] measurement cycle comprising one or more of the following: … a fourth phase for performing the electrochemiluminescence measurement on the sample, and/or a fifth phase…" 
Independent claim 1 recites step a. of "carrying out the [electrochemiluminescence] measurement cycle in a calibration process using a liquid sample void of the analyte…" and step 
The claim 1 steps of carrying out an electrochemiluminescence measurement cycle using a sample are interpreted as requiring electrochemiluminescence measurement. However, claim 4 explicitly sets forth that the electrochemiluminescence measurement cycle can comprise as few as one of the listed phases. Indefinite claim 4 apparently redefines the electrochemiluminescence measurement cycle to optionally exclude electrochemiluminescence measurement, and therefore claim 4 optionally fails to include all the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-3 and 5-16 would be allowable if rewritten or amended to overcome the objections and the rejections under 35 U.S.C. 112(b), set forth in this Office action, including an amendment that an optical sensor is for detecting the analyte using an electrochemiluminescence measurement cycle. 
The prior art of record does not disclose the method of claim 1, where step a. and step b. of "carrying out the [electrochemiluminescence] measurement cycle…" are interpreted as requiring electrochemiluminescence measurement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/Christopher Adam Hixson/            Primary Examiner, Art Unit 1797